Case 2:19-cv-02241-JDT-cgc Document 19 Filed 09/23/20 Page 1 of 2                PageID 72




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION

BENJAMIN F. MILES, IV,                        )
                                              )
       Plaintiff,                             )
                                              )
VS.                                           )          No. 19-2241-JDT-cgc
                                              )
SHELBY COUNTY CRIMINAL                        )
JUSTICE CENTER, ET AL.,                       )
                                              )
       Defendants.                            )


                     ORDER TO ISSUE THIRD PARTY SUBPOENA


       The pro se prisoner Plaintiff, Benjamin F. Miles, IV, filed a complaint pursuant to

42 U.S.C. § 1983. (ECF No. 1.) The Court subsequently dismissed portions of the

complaint and directed that process be issued for the remaining Defendants, including

Taliha Barker, who was identified in the complaint as a Corrections Officer at the Shelby

County Criminal Justice Center (SCCJC) in Memphis, Tennessee. (ECF No. 6.) However,

the U.S. Marshal returned the summons for Barker unexecuted. (ECF No. 11.) The

Marshal noted on the return that Barker is no longer employed at the SCCJC. (Id. at PageID

51, 53.)

       Because Miles is incarcerated, he cannot reasonably be expected to take further

steps to locate the current address of Defendant Barker. Therefore, it is the Court’s

responsibility to ensure that process is served, if possible. See Byrd v. Stone, 94 F.3d 217,
Case 2:19-cv-02241-JDT-cgc Document 19 Filed 09/23/20 Page 2 of 2                 PageID 73




219 (6th Cir. 1996). Accordingly, the Clerk is DIRECTED to issue a third-party subpoena

for the Shelby County Sheriff’s Office and deliver it to the U.S. Marshal for service, along

with a copy of this order. The subpoena shall direct the Shelby County Sheriff’s Office,

201 Poplar Avenue, 9th Floor, Memphis, Tennessee 38103, to provide to the Court either

the current place of employment or the last known home address and telephone number of

Defendant Taliha Barker, who was formerly employed as a Corrections Officer at the

SCCJC. The information shall be provided to the Court within thirty (30) days after service

of the subpoena.

       Any information regarding Defendant Barker’s home address and telephone number

provided in compliance with this subpoena shall not be made available to Plaintiff Miles,

but shall be filed by the Clerk ex parte and under seal. If sufficient information is provided

regarding Defendant Barker’s whereabouts, the Clerk shall re-issue process and deliver it

to the Marshal for service.

IT IS SO ORDERED.
                                            s/ James D. Todd
                                           JAMES D. TODD
                                           UNITED STATES DISTRICT JUDGE




                                              2
